                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NANCY CARTER,

       Plaintiff,

v.                                                           Case No. 1:19-CV-01058-SMV-LF

OJO CALIENTE HOLDINGS INC. d/b/a OJO CALIENTE
MINERAL SPRINGS RESORT & SPA,

       Defendant.

                                     ORDER TO REMAND


       This action is before the Court on the parties’ Joint Motion to Remand to the Eighth Judicial

District Court, County of Taos, State of New Mexico. On November 12, 2019, Defendant removed

this case to this Court from the Eighth Judicial District Court, County of Taos, State of New

Mexico. In their Joint Motion, the parties seek remand of this matter to state court.

       IT IS ORDERED that the parties’ Joint Motion to Remand is granted. It is further ordered

that this case is remanded back to the Eighth Judicial District Court, County of Taos, State of New

Mexico.



Dated this _20th_ day of November, 2019.




                                              Stephan M. Vidmar
                                              UNITED STATES MAGISTRATE JUDGE
SUBMITTED BY:

ALLEN, SHEPHERD, LEWIS & SYRA, P.A.

       /s/ Ranime R. Oueis
E.W. Shepherd
Ranime R. Oueis
P.O. Box 94750
Albuquerque, NM 87199-4750
nshepherd@allenlaw.com
roueis@allenlaw.com
Attorneys for Defendant Ojo Caliente Holdings Inc.
d/b/a Sunrise Springs Spa Resort

APPROVED BY:

MARSHALL LAW, P.C.

Electronically approved 11/14/2019
Stephen R. Marshall, Esq.
505 Roma Ave NW
Santa Fe, NM 87102
TEL: 505-250-9319
steve@marshalllawnm.com


JARAMILLO LAW FIRM, PC

Electronically approved 11/14/2019
David J. Jaramillo, Esq.
505 Roma Ave. NW
Albuquerque, NM 87102
TEL: 505-200-9454
david@djnmlaw.com




                                              2
